Case 2:19-cr-00080-K.]I\/| Document 5 Filed 04/19/19 Page 1 of 23
AO 91 (Rev; 11/11) Crimjnal Cornplaint

UNITED STATES DISTRICT CoURT

for the ED
Eastem District of Califomia l \L

 

 

 

 

United States of America ) APR la ?-mg
V- ) \o'r cOv m
) Case No. :`8“:“‘9`:`58\\08 QRN
)
ANDREA ALESSANDRINI ) l
§
Defendant(s) 2: 1 9 - MJ _ 0 0 6 3 b KJN
CRIMINAL COM]’LAINT
I, the complainant in this case, state that the' following is true to the best of my knowledge and belief.
On or about the date(s) of May 2015 through Present in the county of Placer, and else where in the
Eastern District of California , the defendant(s) violated:
Code Section Ojj”ense Description
18 U.S.C. § 1028(a)(2), (t); Identity Fraud;
18 U.S.C. § 1029(a)(4); Access Device Fraud;

18 U.S.C. § 2. Aiding and Abetting.

This criminal complaint is based on these facts:

(see attachment)

E_ Continued on the attached sheet.

WM/Lv/%@»M

 

Complainant’ s signature

Heliberto Cadena
Special Agent F ederal Bureau of lnvestigation

 

Pri`nted name and title

SWorn to before me and signed in my presence

 

Date: !`;Qc` ij TOlfl ' ' j %.,
/ a e’s`§gn;ti¢;e

 

N%
City and State: Sacramento, Califomia ` Kendall J. eWrnan, U.S. Magistrate Judge

Printed name and title

 

Case 2:19-or-00080-KJM Dooument5 Filed 04/19/19 Page 2 of 23 l

` AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Heriberto Cadena, being duly sworn, depose and state the`following:

INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent With the Federal Bureau of Investigation (“FBI>”), and have
been since March 6, 2016. I am currently assigned to the Sacramento Division Field Offlce, Cyber
Squad, Which investigates matters related to computer intrusions (i.e. “hacking”), access device
fraud, identity Haud, and other frauds perpetrated over the Internet. In the course of my
employment at the FBI, I have investigated federal criminal violations related to cyber intrusions,
including but not limited to illegal darknet activity, cyber fraud, ransomware, drug trafficking, and
crimes against children. During the course of my employment as a Special Agent, I have executed
and participated in multiple search and arrest Warrants. In addition to training at the FBI Academy,
Quantico', Virginia, I have completed numerous job-related training courses, including cyber-
related training programs. Moreover, I am a federal law enforcement officer Who is engaged in
enforcing criminal laWs, such as all sub-sections of Title 18, United States Code 18 U.S.C. Sections
1028 (identity fraud) and 1029 (access device fraud).

' 2. I submit this Affldavit in support of the issuance of a Criminal Complaint charging
k ANDREA ALESSANDRINI (“ALESSANDRINI”) With violations of 18 U.S.C.:§ 1028(a)(2), (f)
(identity fraud), § lOZ§(a)(4) (access device fraud), and 18 U.S.C. § 2 (aiding and abetting).

3. The information contained in this affidavit is known personally by me as a result
of my direct participation in the investigation; from review of documents and computer records;
and from my conversations With other agents, FBI virtual currency experts, law enforcement 1
officers, and a cooperator With Whom I am familiar and have found to be credible and reliable.

The affidavit i`s further based upon my training, experience and advice received concerning the use

Case 2:19-or-00080-K.]I\/| Dooument_ 5 Filed 04/19/19 Page 3 of 23

` of computers in criminal activity and the forensic analysis of electronically stored information
(“ESI”). This affidavit does not include every fact known to me, but only those facts that l believe
are sufficient to establish probable cause for the issuance of a criminal complaint for

‘ ALES SANDRINI.

FACTS SUPPORTING PROBABLE CAUSE TO ISSUE A CRIMINAL COMPLAINT
Summary

4. As set forth below, there is_ probable cause to believe that ALESSANDRINI has
sold false identification documents and access device-making equipment on a number of “darknet”
websites for profit, and thus has aided and abetted, committed, attempted, and conspired to commit
identity fraud and access device fraud in violation of 18 U.S.C. §§ 1028(a)(2) and (f), 1029(a)(4),
and § 2. l

5. Specifically, and as detailed further below, ALESSANDRINI, using the online
alias _was a high-level vendor on the now-defunct online dark market, AlphaBay
Market (“AlphaBay”) and Dream Market§ and had vendor accounts on a number of additional
online dark market websites, including Hansa Market, among others. ALESSANDRINI has been

active and involved in illegal transactions on darknet websites since at least-, under a variety _
of online usemames, including- and_ among others.

Background on the Tor Network

6. The Tor network is designed to facilitate anonymous communication over the
Intemet. Information documenting what the Tor network is and how it works is available on the
Tor website at www.torproject.org. However, in sum, Tor is a technology that allows individuals

to access the Internet with a high degree of anonymity by using “onion routing,” which encrypts

 

Case 2:19-or-OOOSO‘-K.]I\/| Dooument5 Filed 04/19/19 Page 4 of 23 '

_ communications and transfers them through random relay servers to obfuscate the identity of the
communications’ sender and recipient

7. To access the Tor network, a user must install Tor software either by downloading
an add-on to the user’s web browser or by downloading the free “Tor browser bundle” available
at www.torproject.org.l. Use of the Tor software bounces a user’s communications around a
distributed network of relay computers run by volunteers all around the world, thereby masking
the user’s true Internet Protocol (IP) address,2 which could otherwise be used to identify the user.
Because of the Way Tor routes communications through computers, traditional IP identification
techniques are not viable. When a user on the Tor network accesses a website, for example, the
113 address of a Tor “exit node,” rather than the user’s actual IP address, shows up in the website’s
IP log. An exit node is the last computer through which a user’s communications were routed.

8. Within the Tor network, entire websites can be set up as “hidden services.” Hidden
Services operate the Same as regular public websites with one exception The IP address for the
web server is hidden and is replaced with a Tor-based web address, which is a series of algorithm-
generated characters, such as “asdlk8fs9dflku7f” followed by the suffix “.onion.”' A user can l
reach these hidden services only if the user is using the Tor client. And unlike an open Internet
website, it is not possible to determine through public lookups the IP address of a computer hosting
a Tor hidden service. Neither law enforcement nor users can therefore determine the location of

the computer that hosts the website through public lookups.

 

1 Users may also access Tor through so-called “gateways” on the open Internet; however, use of those
gateways does not provide users with the anonymizing benefits of the Tor network.

2 An IP address is a unique numeric or alphanumeric address used by computers on the Intemet. An va4
address looks like a' series of four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
computer attached to the Internet must be assigned an [P address so that Internet traffic sent from and directed>to that
computer may be directed properly from its source to its destination Most Internet service providers control a range
of lP addresses and assign individual ]P addresses to their customers. Some computers have static_that is., long-
term`_lP addresses, While other computers have dynamic-that is, frequently changed~[P addresses. l

3 .

 

' Case 2:19-or-00080-K.]I\/| Dooument5 Filed 04/19/19 Page 5 of 23

`9. Accordingly, use of Tor accordingly makes it difficult for law enforcement agents
who are investigating Tor hidden services websites and their users to determine the host’s,
administrator’s, or users’ actual lP addresses or physical locations.

Background on 0nline Dark Markets

10. n The United States, including the FBI, is investigating the administrators and/or
users of a number of Tor hidden services that operate (or operated) as online black-markets,
including AlphaBay Market, Hansa Market, Dream Market, and more. (As discussed elsewhere,
several of these sites are no longer operating.)

11. 7 Although each site differs in the types of goods and services offered, these sites
operate (or operated) similarly, and much like conventional e-commerce websites. Site users
register for a free account and select a screen name and password of their choosing , Once an
account is created, users are able to browse goods for -sale, which are typically organized by '
category on the site’s home page. These site-s further provide a search capability that enables users
to- find listings for the types of illegal goods or services they want to purchase, and may permit
searching by price range, popularity of item, vendor, origin or shipping country, and payment type.
The goods and services sold on the darknet sites discussed herein are pervasively criminal in
nature._ ‘

12. 4 Online dark markets typically require their users to transact in virtual currencies,
including Bitcoin, and do not allow for transactions in official, govermnent-backed currencies.
Virtual currencies are not issued by any government, but instead are generated and controlled
through computer software operating on decentralized peer-to-peer'networks. Users of virtual
currencies send units of value to and from “addresses,” which are unique strings of numbers and
letters functioning like a public usemame. Virtual currency transactions are usually recorded on

publicly available, distributed ledgers, often referred to as a blockchain. Because virtual currencies

4

 

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 6 of 23

can be transferred peer-to-peer, users can limit their interaction with traditional, regulated financial
institutions, Which collect information about their customers and maintain anti-money laundering
and fraud programs Cryptocurrencies, including Bitcoin, have known legitimate uses. However,
given the ease with which they can be used to move funds with high levels of anonymity,
cryptocurrencies can be used to facilitate illicit transactions and to launder criminal proceeds.

13. AlphaBay-Market Until it was seized by U.S. law enforcement in July 2017,
AlphaBay Market was the largest online black-market through`which users in the United States
and abroad bought and sold malicious software,’ hacker-for-hire -services, stolen financial
information and payment cards/numbers, access device-making equipment, firearms and
explosives, counterfeit goods and currency, toxic chemicals, illegal narcotics and other controlled
substances., and other illegal contraband using virtual currencies, including Bitcoin, Ethereurn and
Monero. An associated AlphaBay forum offered a platform for users to post public electronic
messages relating to AlphaBay and its criminal activities, as well as to send direct messages to
other users. AlphaBay and its users were able to bypass the traditional financial systems by only
permitting virtual currencies as a means of payment, including Bitcoin, Ethereum, and Monero.

14. Hansa Market. Until it was taken down by Dutch law enforcement in July 2017,
in coordination with the U.S. seizure of AlphaBay, Hansa Market Was another large-scale online §
black-market through which users in the United States and abroad sold and purchased malicious
software, stolen financial information, counterfeit goods, illegal narcotics and other controlled
substances online. Transa'ctions on Hansa Market were conducted using Bitcoin.

15. Dream Market remains operational and is currently one of the largest darknet
markets through which users in the United States and abroad buy and sell malicious software,

stolen financial information, counterfeit goods, illegal narcotics and other controlled substances

 

Case 2:19-cr-00080-KJM Doc_ument 5 Fi|eo| 04/19/19 Page 7 of 23

online, using Bitcoin and other virtual currencies3 As of November 30, 2018, there were
approximately 150,739 listings on Dream Market for predominantly illicit goods and services.

User- Sells Access Device-Mak_ing Equipment
and False Identifl`cation Documents on the Darknet

16. Starting in 2015, FBI agents observed that a user using the online nickname,

- was offering to sell various illegal products on AlphaBay,' including fraudulent identity

cards _
_- -
also offered for sale various access device-making equipment, including -
_ATM skimmers (that is, a device used to surreptitiously record the magnetic stripe
data of cards inserted into an ATM, as well as the pincode used). f

'17. While AlphaBay Was operating, - gained a “Level l” status which,
according to information published on the AlphaBay platform, indicated that he had accomplished

over -USD. in transactions Records obtained from the lawiiilly seized AlphaBay Website

confirmed that- completed over _in sales on AlphaBay.

18. On his publicly posted AlphaBay vendor profile,_claimed to have also been
a vendor on additional (and all now defunct) dark marketplaces “since -,” including on Silk
Road, Black` Market Reloaded, and Evolution marketplaces, “specializing in cardin-

19. Many of-’ s product listings on AlphaBay also indicated that he worked with
an associate (referred to here as “CO-CONSPIRATOR l”), who produced the fraudulent identity

cards and assisted in producing the “farmed identities”-that is, “full” fraudulent or stolen identity

 

3 In late March 2019, a message was posted on Dream Market indicating that the site would be closing at the
end of April 2019. However? at the time of this writing, the site remains operational but is not processing new
transactions

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 8 of 23

packages_both of which were sold via-’s AlphaBay vendor account.

20. As of March ll, 2019, _ continued to operate a vendor page on Dream

Market. Illicit items advertised on the vendor page include: _
-“SSN card,” and_ fraudulent driver licenses from numerous states.

Unde)_'cover Purchases from -0n AlphaBay Market and Dream Market

21. Beginning in May 2015, the FBI conducted a series of undercover purchases of
illegal goods from - through AlphaBay and subsequently Dream Market. Some of these
transactions are described below. l

Mav 28, 2015 AlphaBay Transaction (Fraudulent Driver License)

22. On or about May 28, 2015, an undercover FBI agent reviewed a listing on
-AlphaBay vendor page offering a fraudulent New York State driverlicense for M,

including shipping The listing stated:

 

The listing further stated:

 

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 9 of 23

 

The agent purchased the fraudulent driver license through the AlphalB ay marketplace using Bitcoin
and provided a photograph and false personal information to be included on the license. On June
ll, 2015, the agent received in Roseville, California the`mailed counterfeit New York driver
license bearing the photograph and false personal information the agent had provided to -
on AlphaBay. §

August 20, 2015 AlphaBay Transaction (ATM Skimmer[

23. On August 20, 2015, an undercover FBI agent reviewed a listing on--’s
AlphaBay vendor page offering an ATM skimmer for -, including shipping The agent
purchased the ATM skimmer through the AlphaBay marketplace using Bitcoin. Prior to finalizing
the purchase, the agent exchanged several messages with - including photos of ATM
machines taken by the agent, and discussed types of ATM skimmers. During these interactions, it
was determined that.the ‘-” style skimmer was the best option. On September 18, 2015, the
agent received a -ATM skimmer in Roseville, California. The outer casing of the ATM

skimmer appeared to be manufactured using a 3D printer, which is consistent with -

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 10 of 23

advertisements for skimmers on AlphaBay marketplace

March 30, 2016 AlphaBay Transaction (Fraudulent Driver License)

24. ' On March 30,_ 2016, an undercover FBI agent reviewed a listing on -
AlphaBay vendor page offering a New_York State driver license for M, including shipping The t
agent purchased the driver license through theAlphaBay website and using Bitcoin. When the
driver license Was ‘nOt received in a timely fashion, the agent exchanged messages with-
on AlphaBay, who advised that the package had been marked return to sender for an unknown
reason. - agreed to resend the counterfeit driver license with a rush order. On April 20,
2016, despite having only ordered one driver license, the agent received two counterfeit New York
driver licenses in a single shipment The licenses both bore the photograph and false personal
information provided by the agent to _ l

October 13, 2016 AlphaBay Transaction (Fraudulent Driver License)

25. On October 13, 2016, an undercover FBI agent purchased another New York State
driver license for M, including shipping The agent requested that-provide a “duplicate
of [his/her] previous ID”v and provided a shipping address in Roseville, California. The agent
received the counterfeit New York driver license by mail in Roseville, Califomia on November l,
20'16, which bore the same false information and photograph previously provided to -

l September 6, 2018 Dream Market Transaction (Fra\_ldulent Social Securitv Card)
26i On September 6, 2018, an undercover FBI agent reviewed a listing on -
Dream Market vendor page offering a U.S. social security card for M, including shipping The
agent purchased the card through Dream Market, providing a false name and social security

number, as well as a shipping address in Roseville, Califomia, and paying for the card using

Bitcoin. On September 19, 2018, the agent received the social security card bearing the false -

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 11 of 23 v

information by mail in Roseville, Califomia.

October 17, 2018 Dream Market Transaction fFraudulent Social Securitv Card)

27. On October l7, 2018, an undercover FBI agent reviewed a listing on _
Dream Market vendor page offering a U.S. social security card for $-, including shipping The
agent purchased the card through Dream Market platform, providing a false name and social
security number, as well as a shipping address in Roseville, Califomia, and paying for the card
using Bitcoin. On November ll, 2018, the undercover agent communicated with _over
messaging platform, Jabber,4 to report that the social security card had not been received. -
concluded that the package had been delayed in Tennessee and would need to be re-shipped. On
December 6, 2018, the agent received two social security cards by mail in Roseville, Califomia,
each bearing the false information provided by the agent to _.

Januarv_30, 2019 Dream Market Transaction (Fraudulent Driver License)

28. On January 30, 24019, an undercover FBI agent reviewed a listing on -
Dream Market vendor page offering a New York State driver license for $-, including shipping
The agent purchased the driver license through the Dream Market website using Bitcoin and
provided aphotograph and false personal information to be included on the license.l -sent
the agent a message through the Dream Market explaining that the package would be sent from
China and would “take a longer time than usual.” On February 27, 2019, despite having only
ordered one driver license, the agent received two counterfeit New York driver licenses in a single

shipment that bore a return address in Hong Kong. The licenses both bore the photograph and

false personal information provided by the agent to -

 

4 Jabber, also known as “XMPP,” is a secure Internet chatting protocol, which can be used to communicate
with others using an online chat software client. Jabber handles are unique, that is, no two users may register the same
jabber handle (e.g._ concurrently.

10

 

Case 2:19-or-OOOSO-K.]I\/| Dooument 5 Filed 04/19/19 Page 12 of 23

T he Same Individual Controls Accounts Und_er Monikers
and _on Numerous Darknet Marketplaces

29. ln October 2017, the FBI and USPIS executed a search warrant at the home of
another individual involved in the sale of fraudulent identity cards (hereinafter n
“COOPERA.TOR”S). At the time of the search, agents believed that the home was inhabited by
- or one of -’s co-conspirators, because some previous orders for illicit goods had
originated from that locationj ln a subsequent interview, COOPERATOR told agents that s/he and
- had an ongoing business arrangement in which the two individuals advertised, produced,
and shipped illegal items on and through the Darlcnet. COOPERATOR could not identify the
person s/he knew as`-by name, as they had communicated only through online and
anonymous methods. COOPERATOR stated that s/he had previously communicated with
- using a Jabber account. Although COOPERATOR did not recall the full Jabberhandle,
s/he recalled that it included the moniker _ which was a moniker COOPERATOR ‘,
was familiar with as a user on BMR.

30. In July 2017, the United States and other countries conducted a large-scale n
international operation to arrest the administrators of AlphaBay and Hansa Markets and dismantle
these sites’ technical infrastructure. Pursuant to a Mutual Legal' Assistance request to a foreign
country, the FBI lawfully seized the hard drives from the servers used to operate AlphaBay. From
the primary server used to operate the AlphaBay Matket, the FBI recovered, among other things,

v transaction histories, communications, and other information associated with AlphaBay users who

 

5 COOPERATOR has no criminal history. S/he provided information to agents for exchange for potential ~
charging/sentencing benefits in future criminal proceedings against him/her. COOPERATOR admitted that s/he
participated'in various criminal activities in conjunction with theperson he/she knows as- COOPERATOR
is believed to be truthful and reliable, insofar as s/he has admitted his/her criminal conduct, and because the
information s/he provided has been corroborated by other information gained independently in this investigation

11

 

 

CaS€ 2219-CI’-OOOSO-K.]|\/| DOCUm€ntS Filed 04/19/19 Page 13 Of 23

§ transacted and/or communicated on the Market and forum.6
31. Additionally, pursuant to their own legal authorities, in June and July 2017, the
Dutch authorities seized and briefly operated the Hansa Market in an undercover capacity,
collecting information on its users Pursuant to a Mutual Legal Assistance request, the Dutch k
authorities shared data from the Hansa server with U.S. law enforcement
32. Among the information from the AlphaBay and Hansa servers, and as described
further below, your affiant found data associated with AlphaBay and Hansa users _and
_which corroborated that these monikers, as well as these same monikers on other dark
market sites, were all controlled by the same individuali
33. ' First, records from the AlphaBay servers established that AlphaBay user-
(hereinafter “AlphaBay -”) and AlphaBay. user - (hereinafter “AlphaBay
_) shared the same six-digit, user-created personal identification number. This PIN was

shared by atotal of 19 AlphaBay users, four of whom also used the same password, _

Although the AlphaBay- used a more complex and stronger password, _

both of these passwords are otherwise linked to a single individual, Andrea ALESSANDRINI (as
described further below).7

34. Second, records from the AlphaBay and Hansa servers reveal that AlphaBay

_and Hansa user -(hereinafter “Hansa .-”) used near-identical account
peepepee tpet tee-epe- epeetpep

 

6»Although the FBI agents who seized and are analyzing the data believe that some communications and/or
transaction records may have been deleted from the AlphaBay servers-and therefore these records are not entirely
complete-based on their training and experience, these agents believe the records reflect actual, completed
communications and transactions

7 As AlphaBay had approximately 1.8 million registered users, one would statistically expect a low number
of randomly-repeated six digit Ple. However, when considered with the additional connections between these
accounts, based on my training and experience, l do not believe this shared PIN is coincidental. Moreover, the
probability of unrelated users sharing a common pin and the same non-trivial password is exceedingly small.

12

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 14 of 23

35. Third, records from the AlphaBay servers and records seized lawfully from a third

darknet marketplace reveal that a registered user, -, on that site also used the-

password used by AlphaBay _and three additional AlphaBay accounts (including
-, discussed below). .

36. _ Fourth, in public posts on numerous dark market sites, ‘-” invited others to
communicate on the same, unique communication accounts, that is, AlphaBay -, Hansa l

- and Dream Market - all invited customers to contact him via Jabber, on

_ Hansa- and Dream Market- also advertised the same unique

ICQ (messaging service) account number_ 'on which - could be contacted

Finally, during the execution of the undercover purchases described above, one or more

undercover FBI agents communicated with the -identities on th_

Jabber and the - ICQ regarding the undercover purchases Although it is possible for
users to share access credentials for their Jabber and/or ICQ handles with others, based on my
training, experience, and conversations with other agents, I know that darknet vendors hide their
true identities carefully and that these handles are their (anonymous) public face, so they are
unlikely to share'their handles with others This is particularly true of users like - who
claims to have spent years cultivating an online persona and reputation across multiple dark market t

forums, which he guards very closely.

37. Fifth, information associated witl'_ use of Pretty Good Privacy (“PGP”)8

 

8 PGP uses algorithms to encrypt and decrypt data using public and private keys A person wishing to encrypt
communications using PGP first must create a public and private key pair, usually using open source software. The
public and private keys within a key pair are mathematically related to one another. PGP encryption then generally
occurs as follows If a sender wishes to securely communicate with an intended recipient, the sender encrypts his
message using his private key and the recipient’s public key. The recipient then decrypts the message into plain text
using the recipient’s private key (which is mathematically linked to his public key and confirms that he is authorized
to decrypt the message) and the sender’s public key (which is likewise linked to the sender’s private key and confirms
that the decrypted message is indeed what the sender sent). Based on my review of various dark markets, I arn aware
that dark market users often use PGP encryption to communicate with one another, in order to ensure that data could

13

 

Case 2:19-or-00080-K.]I\/| Dooument5 Filed 04/19/19 Page _15 of 23

encryption suggests that the users of these accounts are the same or related-that is, AlphaBay
- and Dream Market - published the same public PGP key on these illicit dark
market sites9 Because only the individual(s) who control the private key associated with a public
key can read messages encrypted with that public key_and because users are unlikely to share
their private keys with anyone other than very close associates-based on my training, experience,
and conversations with other agents, I believe that publication of the same public key on these sites
indicates that the same individual controlled these accounts

38. These connections can be summarized as follows:

 

not be read if intercepted by third parties and to authenticate the communication Users frequently either enter their
unique public PGP key when registering their new dark market account', or publish it on their user profile.

9 Based on my training, experience, and conversations with other agents, I know that darknet vendors,
especially those with established reputations, authenticate themselves to clients and partners through the use of PGP
keys, ICQ account communication numbers, jabber ]D’s, or encrypted email accounts Only the owner of the private y
keys and/or usemame/password of such accounts can communicate with others

14

 

  

  

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 16 of 23

 

 

    
  
 

51 mi|ar Passwords: Same §£Q # 5a me Jabber |D
t

Same PGP KE)'

 

 

 

 

 

 

 

 

 

f._._4._ __

D-r earn :j!/ Anether
antitrust §

 

§
§§ harerl six- -dig`rt Shared Pass.word i
FiN i

 

 

 

 

_/_, N-…..

 

.-:`_i.'e-:`l: /

j ""'“-~q` Three murderingijng '
§ ,` Mgis, including

    
 

1

 

Darknet Users - and ‘-Are the Same Ina'ivia'ual,
v Andrea ALESSANDRINI

39. Based on a tip from COOPERATOR, the FBI learned that in or about October 2013,
COOPERATOR sold a fraudulent New York driver license to a user COOPERATOR knew to
operate on BMR using the moniker_” COOPERATOR stated that this transaction was
conducted over Jabber and while COOPERATOR did not recall the buyer’s complete .labberID,
s/he recalled that it involved the phrase _(hereinafter “Jabber _).

40. According to records produced by C'OOPERATOR to the FBI, Jabber-

provided two electronic photographs,- and the below information, for use on the fraudulent license:

Street Address:

  

Case 2:19-or-00080-K.]I\/| Dooum§ent 5 Filed 04/19/19 Page 17 of 23

City/State/Zip: New York NY 10019

Sex: M

Eyes: BR

Height: 5-11
Although the FBI is unable to confirm with certainty that the information provided in these records
was provided by Jabber- to COOPERATOR, the metadata on the image files indicated
last-modified dates of October 18, 2013, which is consistent with thetimeline of the fraudulent
license purchase, and other information provided by COOPERATOR has proved reliable. n

41. The FBI obtained a copy of Andrea ALESSANDRINI’s passport application from _

the U.S. Department of State, compared the passport photograph submitted with the two images
provided by to COOPERATOR, and believes the images depict the same individual, in part
because the same or similar neck tattoo can be observed in the photographs 'FBI Agents also
observed this tattoo on a social media post made by a Facebook user that the FBI believes is an

alias for ALESSANDRINI (discussed below)., ALESSAND_RINI’s passport application also

included the following information

 
     

Date of Birth:

Place of Birth: Italy

Email Address: hotmail.com

Primary Contact #

Mailing Address 1334 Riverside Dr., #34
v New York, NY 10033

ID Number v

42. The FB_I compared this and other information associated with Andrea
ALESSANDRINI with information from the darknet- and - accounts Based
on this comparison as described further below, the FBI believes that Andrea ALESSANDRINI
controls or has access to all of the darknet accounts discussed herein, and conducted or participated

» in the undercover transactions discussed above.

43. First, several passwords used by the darknet accounts discussed above include

16

 

 

 

Case 2:19-or-00080-K.]I\/| Dooument 5 Filed 04/19/19 Page 18 of 23

information associated with Andrea ALESSANDRINI. Several accounts used passwords of
_ppp ps, repeating ALES`SANDRINI»S
first name, birth year, and `-‘-” (also included in the_@hotmail.com account provided
on the passport application). v l

44. second, the intimation sent by Jabber~_ro cooPERAToR for use in
the fraudulent identification card purchase included a similar driver license number as was
provided as an “ID number” on the passport application (“DLN” - versus ID number
_). `

45. Third, transactional data retrieved from AlphaBay suggests that the AlphaBay

. _ account was used to purchase two “carded” flights- (that is, flights purchased
using through a third-party vendor and using stolen financial information). Andrea
ALESSANDRlNl is an _naturalized U.S. citizen

46. Fourth, the FBI identified a Facebook account registered to
-@hotmail.com, which contains photographs of ALESSANDRlNl and his spouse The
account bears the username “Woodrow Alessandrini” and the account “likes” _
_

47. Fifth, FBI agents reviewed a video posted on YouTube accountthat appears to

depict ALES SANDRINI attending a_ The person

who uploaded the video usedthe email address -@hotmail.com, and using alias “An Dre.”

-48. Sixth, FBI surveillance has placed ALESSANDRINI at the 1334 Riverside Dr.. n
address`, the address provided on ALESSANDRINI’s passport application Records from Charter
Communications, lnc. confirm that an Internet account registered to ALESSANDRINI services

this address Andrecords from PayPal establish that ALESSANDRINI purchased thousands of

17

 

 

Case 2:19-or-00080-K.]|\/| Dooument 5 Filed 04/19/19 Page 19 of 23

`dollars’ worth of specialty carding equipment and supplies on eBay between approximately
October 2013 and approximately August 2014, which were shipped to the 1334 Riverside address,
which is consistent with ALESSANDRlNI conducting carding-related activities there. These

eBay purchases are summarized below:

 

Item Description

MSR605 HiCo Magnetic Strip Credit Card Reader Writer Encoder MSR206 MSR606 MSR
Mini DX3 Portable Magnetic Stripe Card Reader Data Collector Credit MagStripe 3T
Fargo l-]DP5000 Double Sided Card Printer with Encoder Only has 527 prints on it!
Geniune Fargo HDP5000 84061 Color UV Ribbon - YMCFK - 500 prints - New Sealed
New F argo 84053 Clear HDP Film for HDP5000 Printers - 1,500 Prints - Sealed_New
Fargo HDP5000 Cleaning Supplies Kit

2 Ultra Card White PVC Cards HiCo 2Track SILVER MagStripe, 2 UltraCard PVC Cards
HiCo MagStripe WHITE 2TRACK NSP, 2 UltraCard PVC Cards HiCo MagStripe SILVER
2TRACK NSP

NEW HOT FOIL STAMPING MACHINE TIPPER STAMPER PVC CARD ALBUM p8
1000 UltrCard PVC Cards HiCo MagStripe WHITE 2TRACK NSP

1000 Ultra Card White PVC Cards HiCo 2Track SILVER MagStripe -

Geniune F argo HDP5000 84061 Color UV Ribbon - YMCFK - 500 prints - New Sealed
New Fargo 84053 Clear HDP Film for HDP5000 Printers - 1,500 Prints - Sealed New
4pk HP 60XL 60 XL Ink Cartridge 2 set CC641WN CC644WN F4200 C4680 D2500

12" 75ga centerfold polyolefm heat shrink film/500 foot roll

Fargo Ymcfk Full Color Ribbon /500 Images for the HDP5000

Fargo Ymcfk Full Color Ribbon /500 Irnages for the HDP5000
DATACARD 150i CREDIT CARD EMBOSSER / INDENT /TOPPER /MAG STRIPE
Fargo Ymcfk Full Color Ribbon /500 Images for the HDP5000 .
New Fargo 84053 Clear HDP Film for HDP5000 Printers-1,500 Prints - Sealed New

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Based on my training, experience, and conversations with other FBI Special Agents, l know that
the abovementioned items may be used in the manufacturing of counterfeit credit cards and other
fraud-related activity. n

Additional Illegal Activity and Alph aBay Accou_nts Linked to ALESSANDRINI

49. Finally§ as discussed above, the FBI identified three additional AlphaBay accounts
that shared the same user-selected, six-digit PIN and password .(_) as other accounts

. discussed above. According to records from the AlphaBay servers, one of these accounts was used

18

 

 

 

Case 2:19-or-00080-K.]|\/| Dooument 5 Filed 04/19/19 Page 20 of 23

for one purchase of the drug, Cialis; a second account was used for two purchases of “swatting”
services,10 and a third (‘-”) was used for 23 purchases related to credit card and Apple.com
fraud. Specifically, the -account was used to purchase an “Apple.com REFUND
SERVICE” for an iPad Mini 4, and the AlphaBay “buyer notes” (i.e., notes submitted by the buyer
to the AlphaBay website) listed the billing address of “Andrea Alessandrini, 1334 riverside dtive,
apt 34, New York, NY 10033,” and a shipping address for ALESSANDRlNl"s wife’s place of

employment

 

10 Based on mytraining and experience, 1 am aware that “swatting” refers to the act or
practice of making a prank call to emergency services such as 911, in an attempt to bring about
the dispatch of armed police officers in the form of SWAT teams to a victim’s address chosen by
the offender. Swatters typically describe a situation involving potential loss of life to incite rapid
response times “Swatting” is often intended to scare the victim, and can result in injury to both
the emergency responders and the victim.

19

 

Case 2:19-or-00080-K.]|\/| 'Dooument5 Filed 04/19/19

50.

A summary of these connections is as follows:

 
   
  

Sim ila r Passwords:

 

 

 

Same PGP Kr:)'

 

 

 
  
     
   
 

 

1 _..~'---~.,`
z

` l "\'e \p~‘ \‘
( umwa " ` f Dream if Another

 

 

    
  
 

 

Page 21 of 23

 

 
 
 

 

 

 

 

 

   
     

 

 

   

.f M\
di ' . "
|'f J.sl.‘rh¢!l il {.-"' l hmo addl lrrm-al !
*.` !.~" _Ag§g§, inducing
jj /! jj
\`t jj P nj he st
"».\ _Mj,_;m;j__m assp° p w Ao le refund scam using _ e. < ~ .
‘t. and photo sent 10 :
purchase o ma palm mow MAccount Purchase of
"'»~ Hights .` . P ` .-" includes winning name and carding-related
\ sum lar neck tamm , . . v ~ v
~\r '- t _' address and unit § x‘mploym¢-n‘l llerl\s nn r-Bay
t.` § _addre-ss, in buyer notes _,t '
`\,_ l :,- v »/-_/'
\"°~. l .-"( .e f . _r*/"
.\h _ . fry `Lt ____.` //. l _j¢.»“
"`. /’ .,E __
"""\ // \"~ s-e//

», .,_ nn g ;.‘e»,,:\,,_:a A z r- -l \ xi " //
”"-...,_ r nga ,p _,,.ee’
A-"~-_.__: Fl.n'c‘ u! Hulh: .~»"`

`. Resi\‘lence: 1334 Riverside Ds.
`~,` Apt. 34. Nv. N\r

 

51.

.a)

Based on the foregoing, 1 submit there is probable cause to believe that:

ALESSANDRINI has used the online monikers _and - on a

variety of dark markets, including but not limited to AlphaBay, Dream, Hansa, Evolution,

Agora, Silk Road, and Black Market Reloaded;
b)

ALESSANDRIN1 used the -monikers on at least AlphaBay and Dream

Markets to sell and traffic, and aid and abet the sale and trafficking of, a variety of illegal

20

Case 2:19-or-00080-K.]|\/| Dooument 5 Filed 04/19/19 Page 22 of 23

products, including but not limited to device-making equipment (ATM skimmer) and false
identification documents (including fraudulent U.S. driver licenses and social security
cards),' knowing and intending that the ATM skimmers would be used to defraud
cardholders, and knowing that the driver licenses and social security cards were produced
without lawful authority;

c) ALESSANDRINI, using the _ monikers on at least AlphaBay and Dream
Markets, conspired with others, including CO-CONSPIRATOR-l, to sell and transfer a
variety of illegal products, including false identification documents (including fraudulent
U.S. driver licenses and social security cards)2 as described in (b), above; and

d) Andrea ALESSANDRINI receives and makes payments in Bitcoin and/or other
virtual currencies when transacting on darknet markets like AlphaBay and Dream Market.

52.` The United States further requests that the Court order that this application and

any resulting order be sealed until further order of this Court. These documents discuss an

ongoing criminal investigation that is neither public nor known to the target of this investigation

Furthermore, disclosure may jeopardize other ongoing investigations into individuals who have

transacted with the target of this investigation Accordingly, there is good cause to seal these

documents as set forth in the attached proposed sealing order because their premature disclosure

may seriously jeopardize ongoing investigations

[the remainder of this page is blank]

21

 

  

    

Case 2:19-or-00080-K.]|\/| Dooument 5 Filed 04/19/19 Page 23 of 23 _

CONCLUSION

Based on the above information, l respectfully submit that this affidavit supports probable

cause that ANDREA ALESSANDR1N1, from at least May 28, 2015, through the present, did aid t

and abet, commit, and attempt to commit access device fraud in violation of 18 U.S.C. § 1029(a)(4)
and 18 U.S.C. § 2, and did aid and abet, commit, attempt to commit, and conspire to commit

identity fraud in violation of 18 U.S.C. §§ 1028(a)(2) and 1028(f) and 18 U.S.C. § 2.

' HERIBERTO CADENA

Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on April ' ¢l ,`2019

United States M gistrate Judge

. APPRovED As To FoRM;

itiRA CHERNICK, AssisTANr UNirED sTArEs ArroRNEY

